KENNEDY, Justice,
dissenting.
I respectfully dissent. It is fundamental to the law pertaining to circumstantial evidence that each case must, of necessity, be tested by its own facts to determine the sufficiency of the evidence. Faulk v. State, 608 S.W.2d 625 (Tex.Cr.App.1980). In applying the test of sufficiency to any set of facts, we are guided by certain rules announced at various times by our Court of Criminal Appeals. These rules were summarized in Nathan v. State, 611 S.W.2d 69 (Tex.Cr.App.1981) as follows:
“It is well established that a conviction on circumstantial evidence cannot be sustained if the circumstances do not exclude every other reasonable hypothesis except that of the guilt and proof amounting only to a strong suspicion is insufficient. [Citing authority.]
In circumstantial cases it is not necessary, however, that every fact point directly *767and independently to the defendant’s guilt. It is enough if the conclusion is warranted by the combined and cumulative force of all the incriminating circumstances. [Citing authority.] The rules of circumstantial evidence do not require that the circumstances should to a moral certainty actually exclude every hypothesis that the act may have been committed by another person, but the hypothesis intended is a reasonable one consistent with the circumstances and facts proved, and the supposition that the act may have been committed by another person must not be out of harmony with the evidence. [Citing authority.]
In determining whether incriminating circumstances are sufficient, each case must be tested by its own facts. [Citing authority.]
⅜ * * * * ¾:
‘Ordinarily, the test on appeal is whether there was evidence from which the jurors (advised on the restrictions the law places upon them in condemning one on circumstantial evidence) might reasonably conclude that every reasonable hypothesis other than guilt was excluded. [Citing authority.] Mere presence in the vicinity of a crime, even when coupled with flight, is not alone sufficient to sustain a conviction. [Citing authority.]’
These are the parameters one enters when he views circumstantial evidence in the abstract, and they are wide and broad parameters, indeed.
Very recently, within these broad parameters, in Tommy Virgil Thomas v. State, 645 S.W.2d 798 (Tex.Cr.App.1983), the Court of Criminal Appeals upheld a conviction for burglary where appellant was seen outside of the house burglarized holding a screwdriver and saying “I didn’t find what I was looking for so I got this.” The screwdriver was not further identified as either stolen property or as the means of entry. There were very few other circumstances tending to prove the defendant’s guilt. In affirming the conviction, the Court noted that each of the circumstances standing alone had only slight probative value but that, considered together, they were sufficient.
In the case before us, the State has listed in its brief the following (borne out by the record) as circumstances of appellant’s guilt:
Goodhew worked for appellant and had a lengthy affair with him.
Brink and Goodhew began dating regularly in February 1978.
Brink and appellant engaged in an affray because of Goodhew in March 1978.
Brink’s subsequent telephone call to appellant, during the course of which Brink apologized for his conduct, was terminated by appellant’s threat to “send some guys to get” Brink.
Goodhew left her employment with appellant two weeks after the fight between Brink and appellant. Despite frenzied efforts by appellant to regain Goodhew’s favor, she spurned him. During the course of this romantic pursuit appellant advised Goodhew he would not harm Brink if she returned to his employ, but if she refused he would wait a “couple” of years and then “get” Brink.
Appellant’s hostility toward Brink and Goodhew is evidenced by a letter apparently written by him and sent to Brink along with a photograph of Goodhew nude. Only appellant ever took nude photographs of Goodhew.
Approximately 26 months after the March 1978 incident Brink was indeed attacked by two individuals, Wolters and Lee.
Appellant was very active in softball, and owned sporting goods stores. The bats used to attack Brink were supplied by Smith and were a brand carried by appellant’s businesses. After the March 1978 affray appellant informed Goodhew that if he’d been armed with “his bat” Brink would not have prevailed.
Wolters identified Smith as the leader of their sordid trio and supervisor in launching the attack. Smith initially met with Wolters and Lee in attorney Allen Brown’s San Antonio offices. Shortly af*768ter the attack Smith was identified seeking entry to appellant’s condominium apartment. Smith apparently contacted appellant’s office directly seeking the key.
Smith informed Wolters the attack was to avenge a man previously beaten and humiliated by Brink because of a woman with whom both were romantically involved; this corresponds with the March 1978 incident involving Brink and appellant.
Smith’s description of the previous incident suggested the affray took place in a bathroom, also consistent with the March 1978 incident.
Smith indicated the female responsible for the previous incident worked in the same office as Brink; Goodhew was indeed employed by the same law firm as Brink.
Appellant made certain statements to Panned in June 1980 tantamount to admissions or at least suggesting consciousness of guilt.
Applying the rules of circumstantial evidence quoted earlier to the evidence quoted above, and with Thomas, supra, in mind, I would hold that the totality of the above is sufficient to justify a jury’s finding appellant guilty. I would affirm the judgment of the trial court.